Citation Nr: 0209324	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-29 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared at a hearing held at the RO in October 
1997.  A transcript of that hearing has been associated with 
the record on appeal.

The case was previously before the Board in December 1998, 
when it was remanded for further development.


FINDINGS OF FACT

1.  The veteran has provided competent evidence that he was 
exposed to asbestos during his military service.

2.  Medical opinions are of record which reflect that the 
veteran has asbestosis and that this condition is related to 
asbestos exposure during service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, asbestosis was incurred in military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  In view of the favorable decision reached 
herein, the Board finds that there is no need for any 
additional development to comply with the requirements of the 
VCAA.

Legal Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  See 
38 C.F.R. § 3.303 (2001).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years subsequent to 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, rating boards have 
the responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a lay person, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

Factual Background.  The veteran's service personnel records 
indicate that he worked as an aviation ordnanceman.  The 
veteran's service medical records do not reflect any 
complaint, treatment or diagnosis of asbestosis or other 
condition related to asbestos exposure.

A. Siegel, M.D., in a November 1996 letter, noted that the 
veteran had been in the Navy for two years.  Dr. Siegel 
diagnosed the veteran with asbestosis with lung nodule, and 
observed that the combination of interstitial and pleural 
findings were highly suggestive of asbestosis.

In a March 1997 statement, the veteran stated that he was 
exposed to asbestos on every base at which he was stationed 
during service.  He stated that, post service, from 1946 to 
1949, he worked short stints at automobile factories which 
were "loaded with asbestos."  He then worked for 21 years 
as a barber.  Thereafter he worked as a locksmith which 
required that he drill holes in doors that were insulated 
with asbestos.

A May 1997 statement from M. H. Millward, M.D., confirms that 
the veteran suffers from asbestosis.  Dr. Millward stated 
that the veteran worked as a barber for the majority of his 
life, and that it is likely that the veteran's asbestosis was 
acquired during his military service.

In a September 1997 letter, Dr. Siegel wrote that, "I 
suspect that [the veteran] acquired this disease in the Navy 
where he was enlisted for two years.  Other occupations 
included a locksmith, barber, and he did work in an auto body 
plant for three weeks on two separate occasions.  He said 
there was no exposure at any of these other jobs."

At his October 1997 personal hearing, the veteran testified 
that he was exposed to asbestos on a Martin Mariner, which he 
explained was a plane used for submarine patrol, and on a 
PDY, Catalina.  He stated that the planes were "loaded 
with" asbestos.  He added that asbestos was "everywhere on 
the base as far as around heating elements and everything in 
the barracks itself."  He recalled flying across the country 
in a hospital plane, "a C47," which had asbestos on the 
insulation on the inside.  He explained that he worked as an 
ordnanceman.  His duties included removing equipment, such as 
machine guns and torpedoes, from airplanes when they returned 
from patrol.  He stated, contradicting his March 1997 
statement, that he had little, if any, exposure to asbestos 
during his post-service employment.

In the remand of December 1998, the Board directed the RO to 
obtain an opinion from a pulmonary specialist as to whether 
there is a causal relationship between any currently-
manifested disorder of the veteran's respiratory system and 
asbestos exposure during service.

In April 1999, a VA physician reviewed the records in this 
case and examined the veteran.  The physician noted that the 
veteran reported that he had been exposed to asbestos in 
every area of his Naval experience from June 1944 to June 
1946; and that his post-service employment history revealed 
that he had worked for six week at General Motors, was a 
barber for a large part of his career, and also did some 
locksmithing.  The physician provided the following opinion:

It is certainly felt at this time that 
veteran's history is consistent with 
asbestos exposure and with his pleural 
plaquing.  It is certainly as likely as 
not that veteran does have asbestosis.

Analysis.  A review of the veteran's military personnel file 
confirms that the veteran's job description was of an 
aviation ordnanceman in the U. S. Navy.  A review of U. S. 
Navy Ratings and Rates indicates that an aviation ordnanceman 
is responsible for maintaining, repairing, installing, 
operating, and handling aviation ordnance equipment.  Duties 
also include the handling, stowing, issuing and loading of 
munitions and small arms.

Military records contain no evidence which would tend to show 
that the veteran was exposed to asbestos in service and the 
file contains no other evidence, except for the veteran's 
statements, which would tend to establish such exposure.  
However, as noted above, the Court has held that the veteran 
is competent to testify as to the facts of his asbestos 
exposure.  McGinty, 4 Vet. App. at 432.  The veteran has 
provided competent testimony as to his exposure to asbestos 
during his service in the Navy and there is no evidence of 
record to rebut his testimony.  Accordingly, the Board finds 
that in-service asbestos is established.  The veteran has 
also provided medical evidence which establishes that he 
currently suffers from asbestosis and which links his current 
asbestosis to his exposure to asbestos during service.  Dr. 
Millward and Dr. Siegel have linked the veteran's asbestosis 
to his military service.  The VA physician who examined the 
veteran in April 1999 noted that the veteran reported that he 
had been exposed to asbestos in every area of his Naval 
experience from June 1944 to June 1946 and concluded that the 
veteran's history was consistent with asbestos exposure.  
This physician noted the veteran's post-service employment 
history but did not indicate that it included any asbestos 
exposure.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  As 
noted above, the reasonable doubt doctrine is for 
consideration when deciding whether the veteran was exposed 
to asbestos in service.  Resolving such doubt in the 
veteran's favor, the Board concludes that in-service asbestos 
exposure has been established.  Also, as to whether the 
veteran's current asbestosis is related to in-service 
asbestos exposure rather than to post-service asbestos 
exposure, the Board finds that the medical evidence as to 
this question is at least in equipoise.  Resolving reasonable 
doubt in the veteran's favor as to this matter, the Board 
holds that the requirements for a grant of service connection 
for asbestosis are met.


ORDER

Entitlement to service connection for asbestosis is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

